SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . 2 MANAGEMENT REPORT BRASKEM 2012 The Management of Braskem S.A. (“Braskem”) submits for your consideration this Management Report and corresponding Financial Statements, which are accompanied by the opinions of the Independent Auditors and the Audit Board for the fiscal year ended December 31, 2012. The consolidated results of Braskem reflect the consolidation of the assets of the PP business of Dow Chemical as from 4Q11. The consolidated financial statements of the Company were also affected by the deconsolidation of Cetrel and of Distribuidora de Águas de Camaçari (Braskem Distribuidora) due to their divestment in December 2012, and of Quantiq, an asset in the process of being divested. 1. Message from Management In a year that was particularly challenging due to the deterioration in the international economic crisis that impacted the petrochemical industry both globally and in Brazil, Braskem made significant advances in its growth strategy in Brazil. These advances were aligned with its commitment to the development of the chemical and plastics production chain and with its international expansion process to obtain more competitive feedstock sources. Consistent with its strategy of maintaining a strong focus on Clients, innovation, value accretion and sustainability, Braskem strengthened its positioning in the Brazilian market and continued to recover its market share. Investments in innovation totaled approximately R$200 million, growing 30% on the previous year and allowing the development of new applications for plastic products and the launch of 20 new resins, which contributed to the performance of our Clients, the petrochemical industry and the local plastics chain. The Green Plastic, which is made from sugarcane ethanol, contributed to this improvement by raising awareness among new Clients regarding its environmental advantages, since it is made from a feedstock that is 100% renewable and helps mitigate the greenhouse effect. The new partnerships forged during the period related to Green PE involved Kimberly Clark, DuPont, Tigre, L´Occitane, Tecnaro, Plantic and Faber-Castell. The theme Innovation was also incorporated into the measures proposed by the Special Regime for the Chemical Industry (REIQ) that was submitted to the federal government by the Chemical Industry Competitiveness Council under the scope of the economic stimulus plan known as Brasil Maior, which was prepared jointly with representatives from the petrochemical industry, plastics manufacturers, the government and industry workers. Other drivers of REIQ include lower tax rates for investments and raw materials, which will play a crucial role in increasing the industry’s competitiveness and fostering a new cycle of growth. Despite the scenario marked by uncertainties, as part of its investment program, which in 2012 reached R$1.7 billion, the Company commissioned a new PVC plant with annual production capacity of 200 kton in the state of Alagoas in Brazil’s Northeast. Braskem also expanded its production of butadiene, a key input used by the rubber industry, at its plant located in the state of Rio Grande do Sul, which increased its annual production capacity of this product by 100 kton. These investments also contribute to the improvement in the Company’s competitiveness, making viable the sales of higher-value products. Page 1 of 26 2 The COMPERJ project - Petrochemical Complex of Rio de Janeiro - also seeks to boost the Company’s competitiveness by using natural gas for feedstock, since natural gas production in Brazil is expected to increase with the exploration of the country’s pre-salt oil reserves. Braskem has concluded the project’s initial engineering phase and, in 2013, will focus on its detailing, with the final investment decision expected to be taken in the first half of 2014 following the approval by the Board of Directors. On the international front, construction began on the integrated petrochemical complex in Mexico, following conclusion of negotiations for the Engineering, Procurement and Construction (EPC) services and the structuring of the US$3.2 billion in financing, which features a multinational pool of seven banks and credit agencies. The complex in Mexico will be formed by a cracker using ethane as feedstock and three integrated polyethylene plants with annual capacity of 1.05 million tons, with startup slated for mid-2015. Developed through a joint venture with the Mexican group Idesa, the project will increase the share of gas in the Company’s feedstock matrix, improving its competitiveness. In the United States, Braskem acquired from Sunoco Chemicals a propylene splitter that was integrated into its unit in Marcus Hook, Pennsylvania. The splitter’s acquisition provided a long-term solution to the unit’s propylene supply, since at the start of the year Sunoco officially announced its decision to deactivate its refinery and terminate its supply of this feedstock to Braskem. The decision to terminate the supply resulted in the payment by Sunoco of US$130 million in compensation. Also in the United States, Braskem made and important progress in improving the competitiveness of its operations by forging a partnership with Enterprise Products, which will supply approximately 65% of the propylene feedstock required by its three plants in the U.S. Gulf region. In addition to guaranteeing the supply of this feedstock for 15 years, the partnership establishes Enterprise’s obligation to build a propane dehydrogenation plant (PDH) that will use shale gas and other untraditional feedstock sources, giving Braskem access to competitive opportunities in gas-based feedstock in the region. The plant is expected to start operations in 2015. In addition, given the challenging scenario in the global industry that has led to a significant drop in profitability, and consistent with the Company’s commitment to its financial health, Braskem opted to divest assets that were not related to its core activities. As a result, in late 2012, it concluded the sale of Cetrel and of the Camaçari Water Treatment Unit (Distribuidora de Águas de Camaçari) to Odebrecht Ambiental for R$652 million. The discipline employed in the investment process, the productivity gains, the focus on Client relationships and the financial health obtained from measures - such as the divestment of non-strategic assets, enabled Braskem to mitigate the impacts of the global crisis while maintaining its strategic course and supporting its investment program, given the Company’s confidence in the recovery of international petrochemical markets and in the domestic market’s growth over the medium and long terms. Gross revenue was R$42.1 billion and net revenue was R$35.5 billion, representing increases of 8% and 9%, respectively, compared to 2011, driven by higher sales volume and the depreciation in the Brazilian real against the U.S. dollar, which offset the reduction in the average prices in international markets. EBITDA was R$4.0 billion, increasing 6% on the prior year, despite the reduction in the average spreads of petrochemical products over the course of 2012. EBITDA included the positive impact of R$860 million from nonrecurring items, such as the compensation received under the propylene supply contract in the United States and proceeds from the divestment of non-strategic assets. Page 2 of 26 2 Braskem posted a net loss of R$738 million, explained by the local currency depreciation of 9% in the period, which generated a negative impact on the financial result of R$1,675 million. It is important to note that this impact is noncash, representing an accounting impact from exchange variation that affects primarily Braskem’s debt, with any disbursements occurring upon the maturity of this debt, which has an average duration of 15 years. Aware of the importance of people to its growth, Braskem invested in the training and development of its Members through programs focused on education through work and education for work, as well as on technical programs, which in 2012 required total investment of around R$15 million. Also during the year, special efforts were made to integrate the new teams in Germany, Mexico and the United States, with an emphasis on strengthening the corporate culture based on the Odebrecht Entrepreneurial Technology (TEO). Braskem registered the best occupational safety indicators in its history. The injury rate with and without lost time was 1.04 accidents per million man-hours worked, a great source of pride which reflects its commitment to the health and safety of its Members and of the communities in which it operates, as well as to the environment. Progress was also achieved in the Company's ecoefficiency indicators, with decreases in the generation of solid waste and effluents and in the consumption of natural resources. Braskem’s commitment to sustainable development once again received important international recognition in 2012, with its inclusion as a model company for the third straight year in the Exame Sustainability Guide. One of the many distinctions garnered in the year was the FINEP Award in the Sustainable Innovation category for Braskem’s Green Plastic. Braskem also was selected components of the Corporate Sustainability Index (ISE) for the eight straight year and of the Carbon Efficient Index (ICO2), both indexes created by the BM&FBovespa S.A. - Securities, Commodities and Futures Exchange. In the social dimension of its sustainable development, the Company operates through a set of programs that focus on environmental education, social inclusion and promoting culture in the communities where it has operations. Acknowledgements Management once again expresses its profound appreciation to our Clients for the confidence they continue to place in Braskem, since their partnership is the foundation that drives us in our constant pursuit of excellence, and to our Members, Partners and Suppliers for their dedication and competence, which are essential for achieving our accomplishments and results. Our appreciation also extends to our Shareholders, for their unqualified support in transforming into reality the Company’s strategic projects, fundamental for its strengthening. 2. Outlook The weakening of the global recovery led the International Monetary Fund (IMF) to revise downward its forecast for world GDP growth in 2013 to around 3.6%. The main risk factors continue to be associated with the performance of economies in the eurozone and in North America and the ensuing repercussions on growth in emerging markets. In response to the adverse external environment, Brazil’s federal government bolstered its stimulus measures for the domestic economy by, for example, extending the cuts in the rates of IPI federal value-added tax for automotive, white goods and furniture manufacturers and also extending the Reintegra program to promote exports. It also adopted measures to boost competitiveness and promote the country’s manufacturing industry, such as reducing payroll taxes and cutting energy costs. In this scenario, Brazil’s is expected to register GDP growth of around 3%. Other factors that could have a positive impact on plastics demand are the continued strong performance of the labor market and the investments associated with preparations for Brazil’s hosting of the FIFA World Cup and the Olympic Games. Page 3 of 26 2 In commodity markets, the continued volatility in oil prices due to the uncertainties in the current scenario affected naphtha prices, the main feedstock used by the petrochemical industry. Despite the expectation of stronger demand following the upward trend in the world economy, the scenario continues to be marked by caution and limited visibility. Over the medium and long terms, demand growth is expected to outpace supply growth, leading to improvement in the petrochemical cycle. In this scenario, Braskem’s strategy remains centered on strengthening its business and increasing its competitiveness by: (i) continuing to strengthen its partnerships with Clients, which has supported market share gains in the domestic market; (ii) supporting the development of Brazil’s petrochemical and plastics chain, with a focus on innovation and technology; (iii) pursuing operational efficiency by maintaining high capacity utilization rates and reducing fixed costs; (iv) capturing value creation through additional capacity in PVC and butadiene; (v) diversifying its feedstock matrix by advancing construction on the Ethylene XXI project (Mexico) and signing new contracts in the United States; and (vi) safeguarding its financial health. On the operational front, a maintenance shutdown is scheduled for 2013 at one of its crackers: (i) in the fourth quarter, one of the lines at the Camaçari unit will suspend operations for around 30 days. Production planning for the year should partially offset the period of this maintenance shutdown, with capacity utilization at Braskem’s crackers expected to remain around 90%. Braskem maintains its commitment to sustainable growth and development and will continue to act proactively to pursue the best opportunities for creating value for its Clients, Shareholders and Society and for increasing competitiveness throughout the entire petrochemical and plastics production chain, while maintaining its focus on financial discipline. Page 4 of 26 2 3. Performance In 2012, Brazil's thermoplastic resin market grew by 2% on the previous year to reach 5.0 million tons. Demand was affected mainly by the continued deceleration in the domestic economy, which, despite the incentives implemented by the federal government, has not yet registered the expected growth levels. Despite this scenario, Braskem maintained its growth strategy and commitment to the Brazilian market, with total sales of 3.5 million tons, or 10% more than in the previous year. As a result, the Company expanded its market share at the expense of imports and ended the year with domestic market share of 70%. § Polyolefins Domestic demand for polyolefins (PE and PP) was 3.8 million tons, up 2% from 2011. Meanwhile, Braskem’s sales grew by 8% to 2.9 million tons, leading its market share to expand by 5p.p. to 76% in the year. In the export market, the Company’s sales contracted by 2%, which mainly reflected the redirecting of sales to the Brazilian market and the weak performance of the global economy. The stronger sales volume was supported by growth in production volume to 4.2 million tons, or 6% more than in 2011, a year in which the Company's operating performance was adversely affected by scheduled and unscheduled shutdowns (blackout in the Northeast region of Brazil). Performance (tons) Change (%) POLYOLEFINS (A) (B) (A)/(B) Sales - Domestic Market PE's 1,668,171 1,524,933 9 PP 1,233,338 1,149,814 7 Total Domestic Market 2,901,509 2,674,747 8 Sales - International Market PE's 861,834 881,762 PP 415,494 421,647 Total Exports 1,277,328 1,303,409 Total Sales PE's 2,530,005 2,406,695 5 PP 1,648,832 1,571,461 5 Total Sales 4,178,837 3,978,156 5 Production PE's 2,539,476 2,391,136 6 PP 1,646,619 1,565,493 5 Total Production 4,186,095 3,956,628 6 § Vinyls In 2012, demand for PVC increased 1% and reached 1.1 million tons. Braskem’s sales totaled 561 kton, increasing 16% from 2011, driven by the startup of the new PVC plant in the state of Alagoas. Caustic soda sales were 464 kton, increasing 12%, reflecting the growth in production volume, which last year was adversely affected by scheduled and unscheduled maintenance shutdowns. Page 5 of 26 2 Performance (tons) Change (%) VINYLS (A) (B) (A)/(B) Sales - Domestic Market PVC 560,924 483,995 16 Caustic Soda 464,052 414,996 12 Production PVC 497,366 438,895 13 Caustic Soda 450,589 366,923 23 § Basic Petrochemicals In a year with no scheduled maintenance shutdowns, ethylene production reached 3.3 million tons, up 7% from 2011. The average capacity utilization rate of crackers stood at 89%. In this scenario, total ethylene and propylene sales increased by 7% from the previous year to reach 935 kton. BTX and butadiene sales increased 8% and 15%, respectively, with the growth in butadiene sales also benefitting from the startup, in June 2012, of the 100 kton capacity-expansion project. Performance (tons) Change (%) BASIC PETROCHEMICALS (A) (B) (A)/(B) Production Ethylene 3,329,758 3,119,158 7 Propylene 1,472,488 1,411,098 4 Butadiene 355,703 314,534 13 BTX* 1,246,517 1,165,437 7 BTX* - Benzene, Toluene, Orthoxylene and Paraxylene Performance (tons) Change (%) BASIC PETROCHEMICALS (A) (B) (A)/(B) Total Sales Ethylene/Propylene 934,640 872,313 7 Butadiene 357,001 311,542 15 BTX* 1,059,479 983,815 8 § International Business Unit The International Business unit, represented by the operations in the United States and Europe, registered PP sales volume of 1.7 million tons, up 72% from 2011, reflecting the consolidation of the PP plants acquired and consolidated as from 4Q11, and the better assets management. In 2012, the average capacity utilization rate stood at 89%, up 4 p.p. from 2011, which is explained by better operational performance of Braskem’s assets, even in a year with scheduled shutdowns and preventive shutdowns ahead of Hurricane Sandy, which hit Pennsylvania in the last quarter of the year. Performance (tons) Change (%) INTERNATIONAL BUSINESS (A) (B) (A)/(B) Sales PP 1,744,104 1,016,823 72 Production PP 1,756,732 1,010,183 74 Page 6 of 26 2 3.1. Economic and Financial Performance § Revenue In 2012, Braskem recorded consolidated gross revenue of R$42.1 billion, growing 8% from R$38.9 billion in 2011. In U.S. dollar, revenue was US$21.6 billion, or 7% lower than the US$23.2 billion in the prior year. Similarly, the Company’s consolidated net revenue was R$35.5 billion, representing growth of 9% from the net revenue of R$32.5 billion registered in 2011, benefitting from (i) the higher sales volume of resins and basic petrochemicals; and (ii) the U.S. dollar average appreciation of 17% in the period. In U.S. dollar, net revenue stood at US$18.2 billion, down 6% from the prior year, reflecting the lower prices for resins and main basic petrochemicals products in the international market. Export revenue in 2012 was US$8.0 billion, down 5% from the prior year, mainly due to the decrease in U.S. PP price and lower resale volume. § Cost of Goods Sold (COGS) In 2012, Braskem's cost of goods sold (COGS) was R$32.2 billion, increasing 12% from 2011, reflecting the higher volume of resin and basic petrochemical sales and the 17% U.S. dollar average appreciation between the periods, which generated a negative impact of R$4,478 million. Braskem acquires around 70% of its naphtha feedstock from Petrobras, with the remainder imported directly from suppliers in North African countries, Argentina, Mexico and Venezuela. In 2012, the average price of ARA naphtha, the direct reference for naphtha imports, was US$936/t, virtually in line with the average price in 2011. Regarding the average gas price, the Mont Belvieu reference prices for ethane and propane decreased by 48% and 31% from 2011 to US$40 cts/gal (US$295/ton) and US$100 cts/gal (US$523/ton), respectively, affected by the higher supply of these products. Meanwhile, the average price of U.S. Gulf propylene in 2012 was US$1,132/t, or 20% lower, reflecting the higher utilization rates at U.S. refineries. Page 7 of 26 2 § Selling, General and Administrative Expenses (SG&A) In 2012, Selling, General and Administrative (SG&A) expenses were R$2.1 billion, increasing 13% from the previous year. Selling expenses were R$968 million, increasing 21% from 2011, driven by (i) the higher sales volume and resulting increase in distribution and storage expenses; and (ii) the consolidation of the PP assets in the United States and Europe acquired in late 2011. General and Administrative Expenses were R$1.1 billion, or 7% higher than in 2011. The main factors were (i) the restructuring of Braskem Europe due to the acquisition of the PP assets, as projected at the time of the acquisition; (ii) nonrecurring expenses with advertising, such as sponsorship of the Rio+20 Earth Summit and the campaign to commemorate Braskem's 10 th anniversary; and (iii) the increase in personnel expenses (under the collective bargaining agreement) at the end of 2012 and applied retroactively to September at the Alagoas, Bahia and Rio de Janeiro units. § EBITDA In 2012, Braskem’s consolidated EBITDA stood at R$4.0 billion, up 6% from 2011, with EBITDA margin excluding naphtha resale of 11.9%. In U.S. dollar, EBITDA was US$2.0 billion, down 11% from 2011. The growth in sales volume was insufficient to fully offset the lower spreads in thermoplastic resins 1 and basic petrochemicals 2 , following the international market trend, which decreased between the periods by 21% and 7%, respectively. However, faced by this scenario of contraction caused by the global crisis, the Company diligently pursued additional result by: (i) receiving R$264 million from the adjustment and recognition of compensation for the suspension of the propylene supply for the Marcus Hook plant (US$130 million); (ii) recognizing a positive impact of R$80 million from the prepayment of tax installments under the Refis tax amnesty program in 2Q12; (iii) divesting non-core assets (Water Treatment Unit and its stake in Cetrel), which boosted the result by R$409 million; and (iv) the railcars sales at Braskem America, which generated a gain of R$107 million, along with the standardization of leasing practices for such assets that brought economic advantages. Excluding these nonrecurring effects, Braskem’s EBITDA was R$3.1 billion, with ex-resale EBITDA margin of 9.3%, down 17% from R$3.7 billion in 2011, strongly affected by the retraction of the international spreads. 1 65% PE (USA), 25% PP (Asia) and 10% PVC (Asia) 2 80% ethylene and propylene, 20% BTX (base Europe) Page 8 of 26 2 § Net Financial Result In 2012, the net financial result was an expense of R$3,372 million, compared to the expense of R$2,787 million in the prior year. This variation is mainly explained by the appreciation in the U.S. dollar [3] against the Brazilian real of 9% in the period, which generated a net negative impact on the result of R$1,675 million. Since Braskem holds net exposure to the U.S. dollar (more dollar-denominated liabilities than dollar-denominated assets), any change in the exchange rate has an impact on the book financial result. On December 31, 2012, this exposure was composed: (i) in the operations, by 63% of suppliers, which was partially offset by 70% of accounts receivable; and (ii) in the capital structure, by 69% of net debt. Since its operating cash flow is heavily dollarized, maintaining this level of net exposure of its liabilities to the dollar complies with its Financial Management Policy. Virtually 100% of its revenue is directly or indirectly pegged to the variation in the U.S. dollar exchange rate and approximately 80% of its costs are also pegged to this currency. It is important to bear in mind that the negative foreign exchange impact of R$1,675 million in 2012 does not have a direct cash impact in the short term. This amount represents exchange variation accounting impacts, especially on the Company’s debt, with any expenditure occurring only upon the maturity of the debt, which has a total average term of 15 years. The portion of debt denominated in U.S. dollar has an average term of 20 years. Excluding the effects of foreign exchange and monetary variation, the financial result in 2012 was an expense of R$1,463 million, increasing R$149 million from the net expense in the prior year, which mainly reflects the application of the change in the feedstock payment term in the domestic market. The table below shows the composition of the net financial result of Braskem consolidated on an annual basis. R$ million Financial Expenses Interest Expenses (973) (999) Monetary Variation (MV) (275) (301) Foreign Exchange Variation (FX) (1,895) (1,654) Net Interest on Fiscal Provisions (208) (236) Others (552) (362) Financial Revenue Interest 190 230 Monetary Variation (MV) 40 59 Foreign Exchange Variation (FX) 220 423 Net Interest on Fiscal Credits 30 37 Others 50 17 Net Financial Result R$ million Net Financial Result Foreign Exchange Variation (FX) (1,675) (1,231) Monetary Variation (MV) (235) (242) Net Financial Result Excluding FX and MV 3 On December 31, 2012, the Brazilian real/U.S. dollar exchange rate was R$2.0435/US$1.00. Page 9 of 26 2 § Net loss In 2012, Braskem recorded a net loss of R$738 million. The result was affected by the financial expense of R$3,372 million that in turn was affected by local-currency depreciation, which fully offset operating income in the period. § Capital Structure, Liquidity and Credit Rating On December 31, 2012, Braskem’s consolidated gross debt was US$8,569 million, up 6% from the prior year. In Brazilian real, gross debt increased 15%, reflecting the exchange variation of 9% in the period. Note that gross debt includes Braskem’s bridge loan for the Mexico project of US$317 million, which will be repaid once the project finance is structured. At the end of the period, 68% of gross debt was denominated in U.S. dollar. In line with its strategy to take advantage of good opportunities in the market and restructure its debt, in 2012, Braskem raised US$1,250 million in the capital markets, of which (i) US$250 million came from the reopening of the bond issue maturing in 2021; (ii) US$250 million came from the reopening of the perpetual bond issue; (iii) US$500 million came from the bond issue maturing in 2022; and (iv) US$250 million came from the bond issue maturing in 2041. The balance of cash and investments totaled US$1,710 million, similar to 2011. In line with its strategy to maintain high liquidity and safeguard its financial health, Braskem maintains three revolving stand-by credit facilities, with two in the aggregate amount of US$600 million and one in the amount of R$450 million, which do not include any restrictive covenants on withdrawals during times of Material Adverse Change (MAC Clause). Only prime banks with low default rates (credit default swap) and high credit ratings participated in the transactions. As a result, Braskem’s consolidated net debt ended 2012 at US$6,859 million, up 7% from US$6,382 million on December 31, 2011. Excluding the portion of debt related to the bridge loan for the Mexico Project, which will be fully replaced by the Project Finance, net debt was US$6,542 million, increasing 2% from 2011, despite the investments in the capacity expansion projects (200 kton of PVC and 100 kton of butadiene). In Brazilian real, net debt increased 17%, which mainly reflects the 9% appreciation in the U.S. dollar at the end of the period. Some 69% of net debt is denominated in U.S. dollar. Page 10 of 26 2 The 11% reduction in EBITDA in 2012 to US$2.0 billion, from R$2.2 billion in 2011, which mainly reflects the narrowing of resin and basic petrochemical spreads in line with international market, led financial leverage based on the ratio of net debt to EBITDA in U.S. dollar to increase from 2.83x in 2011 to 3.42x in 2012. In Brazilian real, the financial leverage ratio increased to 3.54x in 2012, from 3.20x in 2011. Excluding the total balance of the bridge loan for the Mexico project and the respective cash, financial leverage as measured by the net debt/EBITDA ratio was 3.30x in U.S. dollar and 3.42x in Brazilian real. On December 31, 2012, the average debt term was approximately 15 years, lengthening from 12 years on December 31, 2011. Considering only the portion denominated in U.S. dollar, the average debt term was around 20 years. The average cost of servicing the Company's debt as of December 31, 2012 was 6.24% in U.S. dollar and 7.58% in Brazilian real, compared to 5.98% and 9.82%, respectively, in the prior year, with the higher cost in U.S. dollar explained by the lengthening of the debt term by 3 years. In line with its strategy to maintain only the most competitive debt contracts in its portfolio, Braskem, responding to the only timid drop in the Long-Term Interest Rate (TJLP) compared to the Selic basic interest rate, prepaid part of its debt (R$400 million) with the Brazilian Development Bank (BNDES), which had less attractive financial conditions and terms than other opportunities in the domestic market. Note also that in 2012, the Company settled the only operation that imposed financial covenants, which effectively standardized the contractual conditions of its financing facilities. The following charts show Braskem’s gross debt by category and indexer. The following chart shows the Company’s consolidated amortization schedule at December 31, 2012. Page 11 of 26 2 Only 10% of Braskem’s total debt matures in 2013, and its high liquidity ensures that its cash and cash equivalents cover the payment of obligations maturing over the next 22 months. Considering the stand-by credit facilities, this coverage is 36 months. Credit Risk Rating – Global Scale In 2012, Braskem maintained the investment grade ratings assigned by the three major global credit risk rating agencies. At the end of October, Fitch Ratings reaffirmed its global rating of “BBB-” for Braskem and changed the outlook to negative. The change in outlook was mainly due to the lower operating cash flow in 2012, explained by the deterioration in petrochemical spreads, which increased the Company's relative leverage. However, the maintenance of an investment grade rating reflected Braskem’s leadership in the domestic market, the management of its financial profile and the strong support from its main shareholders. In early November, Standard & Poor’s affirmed its “BBB-” rating and “stable” outlook for Braskem. Despite the weaker operating cash flow in the first half of the year, the agency remained confident that Braskem will maintain its leadership in the Brazilian petrochemical market due to its competitive advantages, diversified feedstock matrix, operating efficiency and strong shareholder base that ensures the stability needed to enable the Company to support any economic downturn. Lastly, Moody’s released a report in late November that affirmed Braskem’s rating of “Baa3” and changed the outlook to negative. The change in outlook was due to the Company’s weaker operating performance caused by the deterioration in the fundamentals of the global petrochemical industry. However, Moody's highlighted the Company’s capacity to improve its profitability and reduce its debt level over the medium term through its permanent commitment to growth and financial health. 3.4 Synergies Braskem identified synergies of US$27.5 million in annual and recurring EBITDA in the PP assets acquired from Dow Chemical, which should be fully captured by 2014. In 2012, gains worth US$17 million were captured, which is US$3 million higher than the initial estimate, with benefits coming from the better production mix. Page 12 of 26 2 For 2013, synergies should total US$25 million in annual and recurring EBITDA. The main gains are related to optimizing the product portfolio (production mix), renegotiating the logistics and supply contracts, improving logistics planning and increasing the operating efficiency of assets. 4. Innovation & Technology Braskem, in keeping with its commitment to the development of the petrochemical industry and plastics chain, has based its strategic-innovation management on creating new technologies, processes and products. The ultimate goal is to meet the needs of its Clients and propose new solutions that enhance the performance of the final products offered to society. To achieve this goal, Braskem maintains two Innovation & Technology centers located in Brazil and the United States, 24 laboratories and eight pilot plants, which are staffed by 330 specialized professionals dedicated to developing a portfolio of 242 projects. Some of the achievements in the area of Innovation & Technology in 2012 are described below: a) 2nnovation Award in the category Sustainable Innovation in the National and Northeast Region phases, in recognition of Braskem’s Green Plastic Project. b) Production of high-resistance fibers using UTEC® resin (ultra-high density polyethylene) developed by Braskem with 100% local technology. The fiber, which is seven times lighter than steel, will be used to make cables for oil exploration in the country’s pre-salt oil deposits. c) The Innovation & Technology center in Brazil provided support to 370 clients with 12,000 support analyses. d) Partnership agreement with the U.S. company W.R. Grace, known worldwide for its innovative activities in the field of catalysts, for the development of technologies for manufacturing products using renewable resources. The technology under development by both companies is based on the use of renewable carbons made from agricultural processes that are more effective in reducing carbon emissions than traditional materials. e) Creation of the Braskem Biotechnology Platform, which aims to develop completely new sources of renewable feedstocks for the production of green chemicals. f) The Innovation & Technology center in the United States was elected one of the best places to work for in Pittsburgh by the local newspaper Pittsburgh Gazette . Working in partnership with research institutions of renowned expertise has provided important results for the Company and has led to another 50 patents being filed for during 2012, for a total of 573 patents already registered in Brazil and abroad. As part of its continuous effort to develop innovative, high-quality and competitive products, in 2012, the innovation pipeline at the Polymers and Vinyls business units, whose net present value is US$826 million, registered the launch of 20 new products, which included: · EVA for the footwear industry: creation of a revolutionary new resin for the global footwear industry. The new product streamlines the shoemaking process Page 13 of 26 2 while also making it more sustainable, since it reduces ozone emissions and eliminates the need for curing in the sole gluing process, which also reduces the costs of this step by 26%. The potential consumption of EVA is estimated at 3 kton/y. · Polyethylene for the blow-molded packaging market: a new PE resin that meets the rigorous standards of the cleaning products market and provides increased chemical resistance to blow-molded packaging. The additional growth potential in the polyethylene market is 30kton/y. · Polypropylene for the raffia segment: the new resin, which aims to increase competitiveness in the raffia market, imparts greater stability and productivity to the process using high-speed machines. The potential PP consumption is estimated at 100 kton/y. · Polypropylene for the disposable cups market: the new resin for the disposable packaging market enables Clients to increase productivity by reducing energy consumption and losses. The potential PP consumption is estimated at 35 kton/y. · New PVC portfolio for laminated products: Braskem revamped its PVC resin portfolio, with the new resins allowing for improvements in the properties of final products, such as synthetic leathers, laminated PVC flooring and technical parts, by increasing the resistance to abrasion and compression. The potential PVC consumption is estimated at 3 kton/y. 5. Investments Maintaining its commitment to making investments with returns above the cost of capital, in 2012 Braskem invested R$1,713 million (excluding capitalized interest) in its various projects and in maintaining and improving its assets, in line with the initial estimative of R$1,712 million. Of the total investment, 40%, or R$670 million, was allocated to projects to expand capacity or improve its assets, with the new PVC plant and butadiene capacity expansion projects receiving R$531 million in the period, both of which were commissioned on schedule. The Company also invested R$341 million in maintenance, in line with the objective to maintain its assets operating at high levels of operating efficiency and reliability. For 2013, investment is estimated at R$2.2 billion, of which (i) 70% will be allocated to maintaining and improving the productivity and reliability of its assets, including an additional disbursement related to the schedule maintenance shutdown close to R$330 million, investment that did not occur in 2012, and its HSE expenses of R$50 million; (ii) and 25% for the construction of the new petrochemical complex in Mexico. The remainder is related to other projects in progress, such as the studies related to the Comperj project and the construction of a pipeline for the future supply of propylene to the acrylic complex in Bahia. Page 14 of 26 2 5.1. Strategic Investments - Expansion Projects § PVC The new plant located in the state of Alagoas has annual production capacity of 200 kton and started operating in 2Q12. In addition to adding value to the EDC stream, which previously was exported, the plant utilizes cutting edge technology (INEOS), which should generate productivity gains, reduce operating costs and improve eco-indicators. In line with the planning, a total of 10 million man hours were worked without the occurrence of any injuries with or without lost time, which is a new record for Braskem. The additional production will be directed mainly to Brazil’s growing PVC industry, which still requires imports. The project, which requires investment of some R$1 billion, was financed by two financing facilities: (i) a R$525-million line from the Brazilian Development Bank (BNDES) with a total term of 9 years and 88% denominated in Brazilian real with a cost of TJLP+1.46%; and (ii) a R$200-million financing line from BNB with repayment in 12 years and interest of 8.5% p.a § Butadiene The 100 kton/year production capacity expansion at the butadiene unit located in the state of Rio Grande do Sul started operating in June 2012, a full one month ahead of schedule. The project increased Braskem’s butadiene supply by approximately 30% to 446 kton. Completed on schedule and on budget, more than 3 million man hours were worked in the project without the occurrence of any injuries with or without lost time. By taking advantage of the existing crude C 4 stream, the project will meet growing world demand for butadiene, a basic raw material used to make tires for the automotive industry. The investment of approximately R$300 million was financed through: (i) a BNDES credit line of up to R$176 million with total term of 9 years and interest of TJLP + 2.68%; and (ii) pre-sale contracts amounting to R$200 million. § Green Polypropylene Project In line with its strategy to the global leader in sustainable chemicals, Braskem concluded the basic engineering studies for the Green Polypropylene production plant, with the project expected to be submitted to the Board of Directors in 2013. The project’s startup date will be confirmed once it is approved. § Mexico Project The integrated project in Mexico, which is aligned with the strategy of expanding internationally and gaining access to competitive feedstock, in which Braskem and IDESA hold interests of 75% and 25%, respectively, is progressing on schedule. Located in the Mexican state of Veracruz at the southern end of the Gulf of Mexico, the Ethylene XXI Project involves the production of around 750 kton of high-density polyethylene and 300 kton of low-density polyethylene using ethane as feedstock, and is based on an ethane supply agreement with PEMEX-Gás for delivery of 66,000 barrels/day for 20 years based on the Mont Belvieu reference price. The project’s fixed investment is estimated at US$3.2 billion. Total investment (including CAPEX, inflation, contingencies, interest and working capital) is estimated at roughly US$4.5 billion, which will be financed using a project-finance model (70% debt and 30% equity). The project finance structure was concluded in December 2012, with the execution of the main agreements in the aggregate amount of US$3.2 billion (70% of the total investment). The financing was structured by seven institutions, including two export agencies (Canada and Italy), two multilateral credit agencies (IFC and IADB) and three development banks (Brazil and Mexico). Ten commercial banks also provided financing with security provided by SACE or through B Loans from the International Finance Corporation (IFC) and the Inter-American Development Bank (IADB). Page 15 of 26 2 The Engineering, Procurement and Construction (EPC) phase, which began in January 2012, reached 20.2% progress at the end of the year. Other key accomplishments in 2012 were: (i) achievement of 62.1% progress in the engineering detailing; (ii) acquisition of 65% of the equipment; (iii) mobilization and start of construction; (iv) execution of a US$2.8 billion alliance contract with the consortium formed by Technip, Odebrecht and IcaFluor; (vi) conclusion of earthmoving works; and (vii) start of pre-marketing activities for the sale of products in the domestic market. The challenges for 2013 include: (i) advancing the EPC, such as concluding the Engineering Detailing and starting electro-mechanical assembly, with the arrival on site of the main pieces of equipment and materials; (ii) expanding the pre-marketing activities; and (iii) hiring and training people to operate the future industrial operation. § Comperj Petrochemical Project The conceptual design (FEL2) of the Comperj Petrochemical Complex has been concluded. The project will meet the growing regional demand for thermoplastics resin and take advantage of competitive feedstock from the country’s pre-salt region. Note that the technology licenses for the new complex have already been contracted. The basic engineering work (FEL3) for the industrial units is expected to begin in 2013. In 2014, Braskem is expected to determine the best way to develop and install the project, which must be examined by the Board of Directors before a final investment decision is made. Braskem also has projects in less advanced phases in Peru, Venezuela and Bolivia. 6. Capital Markets and Investor Relations Braskem class "A" preferred stock (BRKM5) traded on the BM&FBovespa S.A. - Securities, Commodities and Futures Exchange ended the year quoted at R$12.80 per share, in line with the previous year. Braskem stock enjoyed two rallies during the year and reached a high of R16.60/share in September, later suffering profit taking. The first rally occurred at the start of the year, with new foreign investors on the Brazilian stock exchange migrating to stocks with more discounted prices. The second rally was due to various factors, which included the increase in the PE import duty, the announcement of cuts in energy costs, the reduction in payroll taxes and other government incentives, as well as the depreciation in the Brazilian real against the dollar. However, these rallies were followed by profit taking driven by uncertainties related to the sovereign debt crisis in Europe and the fiscal crisis in the United States. The continued high volatility in international petrochemical markets, which pressured industry profitability, and the weak growth in Brazil’s domestic market, also adversely affected stock performance. Average daily trading volume decreased 18% to R$21.6 million, from R$26.4 million in 2011. The benchmark Bovespa Index ended the year at 60,952 points, for a gain of 7.4% from year-end 2011. Braskem’s ADRs (BAK) traded on NYSE Euronext closed 2012 quoted at US$13.35 per ADR, stable in relation to 2011. Average daily trading volume in 2012 was US$6.9 million, or 10% lower than in the previous year. In the same period, the S&P 500 gained 13% to reach 1,426 points, after having remained stable in 2011. Page 16 of 26 2 Braskem’s class “A” preferred stock traded on the Latibex (XBRK) ended the year at €4.87 per XBRK, for a loss of 18% in the period. The already low average daily trading volume contracted by 27% to €13,600 in 2012, down from €18,600 in 2011. In the same period, the FTSE100 Europe gained 10.8%. In the composition of the Bovespa Index valid for the period from September to December 2012, Braskem stock ranked 47 th in terms of liquidity with a weighting in the index of 0.68%, improving by two positions from the previous index composition. In 2012, Braskem remained a component of the IBrX-50, an index that measures the total return of a theoretical portfolio composed of 50 stocks selected from the most liquid stocks on the BM&FBovespa, which are weighted in the portfolio by their market capitalization based on the shares available for trade. In the portfolio valid from September to December 2012, Braskem ranked 42 nd with a weighting of 0.45% in the index. Braskem stock also remained a component of the Carbon Efficient Index (ICO
